Celebrezze, C. J.,
dissenting. The majority holds that the appellant did not qualify for relief under Civ. R. 60(B). In GTE Automatic Electric v. ARC Industries (1976), 47 Ohio St. 2d 146, the three requisites imposed upon a party seeking to have a default judgment vacated are set forth. I disagree and conclude that the facts presented in this case satisfy these requirements. First, a meritorious defense was presented; secondly, the motion was made within a reasonable time; and, lastly, the movant is entitled to relief under Civ. R. 60(B)(5).
This case is based upon a motion to vacate a default judgment with damages assessed. However, the prayer for damages in the complaint was predicated upon a fence being *687erected which would obstruct appellees’ driveway. The fact that a fence was never constructed is not disputed by appellees. Even though they did not suffer the damages alleged in the complaint, appellees were awarded $1,450 in a default judgment. Appellees contend that this award represented attorneys fees which they are entitled to receive. However, attorney fees are recoverable only when an award for punitive damages is proper. United Power Co. v. Matheny (1909), 81 Ohio St. 204, 211; Langhorst v. Riethmiller (1977), 52 Ohio App. 2d 137, 142; Gustafson v. Cotco Enterprises, Inc. (1974), 42 Ohio App. 2d 45, 52. Because appellees did not sustain the alleged damages, punitive damages and attorney fees were not appropriate. Therefore, the absence of the fence and the resulting lack of damages present a meritorious defense, as required by GTE Automatic Electric, supra.
The second requirement for relief pursuant to the rule is that the motion shall be made within a reasonable time. Courts have allowed a considerable time lapse when the time was reasonable under the circumstances.2 Appellant contends that she was not aware of the judgment until appellees instituted proceedings to execute on it and that she filed a motion to vacate within one month of learning of the judgment. Considering the circumstances in this case, the filing was within a reasonable time as required for a motion to vacate. Appellant could not have perfected a timely appeal, as suggested by the majority, because she was not aware of the default judgment.
The facts also satisfy the last requirement under GTE Automatic Electric, supra, because the claim comes within the bounds of Civ. R. 60(B)(5). According to this provision, a court may relieve a party from a judgment for any other reason (than set forth in the previous sections) justifying relief from judgment. Justice requires granting the motion to vacate the default judgment for damages which never existed.
Concluding that the requirements for a motion to vacate have been satisfied is buttressed by the purpose of the rule of *688permitting relief in the interest of justice. As stated by the majority opinion, Civ. R. 60(B) is a remedial rule and should be liberally construed. Therefore, when we apply these principles, the movant is entitled to relief from the judgment.
The fact that we are dealing with a default judgment should also be remembered. This court previously has applied a standard of liberality when considering a motion to set aside a default judgment. Any doubt should be resolved in favor of the movant so that cases may be decided on the merits. GTE Automatic Electric, supra, at page 151.3
For these reasons, the appellant is entitled to relief from the default judgment and I dissent.
Locher and C. Brown, JJ., concur in the foregoing dissenting opinion.

 Pursuant to the comparable federal rule, courts have found more than one year to be reasonable. See Clarke v. Burkle (C. A. 8, 1978), 570 F. 2d 824, three years; United States v. Cirami (C. A. 2, 1977), 563 F. 2d 26, over two years; Wink v. Rowan Drilling Co. (C. A. 5, 1980), 611 F. 2d 98, certiorari denied, 66 L. Ed. 2d 26, over a year. But, see, United States v. Manos (S.D.E.D. Ohio 1972), 56 F. R. D. 655, f12 years is not reasonable.


 Blois v. Friday (C. A. 5, 1980), 612 F. 2d 938; Medunic v. Lederer (C. A. 3, 1976), 533 F. 2d 891; Rooks v. American Brass Co. (C. A. 6, 1959), 263 F. 2d 166.